Citation Nr: 1528139	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  09-30 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for the residuals of a mid-clavicle fracture with shortening, currently evaluated at 10 percent disabling.

2. Entitlement to an increased rating for the residuals of a right little finger fracture (claimed as a wrist condition), currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.O.



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1982 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). This appeal was remanded by the Court of Appeals for Veterans Claims (CAVC) pursuant to a Joint Motion for Partial Remand (JMR).

The Veteran had a Travel Board Hearing before the undersigned Veterans Law Judge in May 2011. A transcript is of record.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties' JMR stated that the claims should be remanded because the Board relied on an inadequate medical examination with respect to the Veteran's claim for residuals of a mid-clavicle fracture and failed to address the issue of entitlement to a compensable rating for right wrist symptoms as a residual of a right little finger fracture. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to address his residuals of a mid-clavicle fracture with shortening and right wrist symptoms as a residual of a right little finger fracture. 

The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

For the Veteran's residuals of a mid-clavicle fracture with shortening, the examiner must document any limited range of motion, dislocation, loose movement, or impairment of function of any contiguous joint. The examiner should document these results during the examination and, if the examination is not during a flare-up, solicit as much information as possible from the Veteran about his limitations during any flare-ups. 

For the Veteran's right wrist symptoms, the examiner must document any limited range of motion and any ankylosis.

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. THEN readjudicate the claims. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the claimant and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




